Exhibit 10.22 BAXTER INTERNATIONAL INC. AND SUBSIDIARIESSUPPLEMENTAL PENSION PLAN (Amended and Restated Effective January 1, 2015) TABLE OF CONTENTS ARTICLE IGENERAL 1 1.1Purpose and Effective Date1 1.2Plan Administration; Source of Benefit Payments1 1.3Limitation on Provisions1 1.4Inactive Participation1 1.5Plan Supplements1 1.5Baxalta Incorporated Spin-Off2 ARTICLE IIDEFINITIONS 3 2.1Accrued Benefit3 2.2Administrative Committee3 2.3Beneficiary3 2.4Benefit3 2.5Code3 2.6Controlled Group3 2.7Corporation3 2.8Deferred Compensation Plan3 2.9Effective Date3
